Exhibit 10.2

[Closing Date], 2017

Entellus Medical, Inc.

3600 Holly Lane North, Suite 60

Plymouth, Minnesota 55447

Attention: Legal Department

Ladies and Gentlemen:

Reference is made to that certain Agreement and Plan of Merger, dated as of
July 5, 2017 (the “Agreement”), by and among Entellus Medical, Inc., a Delaware
corporation (“Parent”), Stinger Merger Sub, a Delaware corporation and a wholly
owned subsidiary of Parent (“Merger Sub”), Spirox, Inc., a Delaware corporation
(the “Company”), Fortis Advisors LLC, as the Equityholders Representative.

In order to induce Parent to consummate the transactions contemplated by the
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned, intending to be
legally bound, hereby covenants and agrees as follows:

1. Release. The undersigned, on behalf of the undersigned and each of the
undersigned’s Associated Parties (as defined below), hereby irrevocably and
unconditionally releases the Releasees from any and all charges, complaints,
claims, liabilities, obligations, promises, agreements, controversies, damages
or causes of action, suits, rights, demands, costs, losses, debts and expenses
(including attorneys’ fees and costs incurred) of any nature whatsoever, known
or unknown, suspected or unsuspected, that the undersigned may have had in the
past, may now have or may have in the future relating to undersigned’s
relationship with the Company (collectively, “Claims”); provided that the
foregoing release shall not cover Claims arising from rights of the undersigned
or any such Associated Parties under or to: (i) any unpaid wages accrued in the
ordinary course of business of the Company; (ii) any indemnification or other
protections owing to the undersigned or any such Associated Parties under the
Company’s certificate of incorporation or bylaws or equivalent charter documents
or, in the case of directors or officers, any indemnification agreement between
the Company and such director or officer or under any directors’ and officers’
liability insurance policy maintained by the Company; (iii) under the Agreement
or under the related Agreements; or (iv) any claim which cannot be waived as a
matter of law. The undersigned further agrees not to make or cause to be
initiated any claims (expressly including any cross-claim, counterclaim, third
party action or application) against any other Person as to whom the undersigned
knows or reasonably should know to have a claim of contribution or indemnity
against the Persons discharged by this Release, but solely with respect to
matters covered by this Release. If the undersigned or any Associated Party
brings any claim, suit, action or manner of action against any of the Releasees
in administrative proceedings, in arbitration, at law, in equity, or mixed, with
respect to any Claim, then the undersigned shall indemnify any such Releasee in
the amount or value of any final judgment or settlement (monetary or other) and
any related cost (including without limitation reasonable legal fees) entered
against, paid or incurred by such Releasee as a result thereof.



--------------------------------------------------------------------------------

2. Resignation. Pursuant to Section 7.2(h)(iv) of the Agreement, the undersigned
hereby resigns from the undersigned’s positions as a member of the board of
directors and an officer of the Company, contingent upon the occurrence of, and
effective at the time of, the Effective Time (as defined in the Agreement).

3. Definitions. For purposes of this letter agreement:

(a) the term “Affiliate” shall mean, with respect to any Person, any other
Person that as of the date of this letter agreement or as of any subsequent
date, directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such specified Person, it being
understood that for purposes of this letter agreement, “control” means the
possession, directly or indirectly, of the power to direct, or cause the
direction of, the management and policies of a Person, whether through ownership
of voting securities, contract or otherwise, and “controlled” and “controlling”
shall have correlative meanings;

(b) the term “Associated Parties” means (i) the undersigned’s successors,
executors, administrators, trusts, heirs, beneficiaries and estate (ii) the
undersigned’s past, present and future assigns and (iii) agent while under the
control and at the direction of the undersigned;

(c) the term “Claim” means any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages or causes of action,
suits, rights, demands, costs, losses, debts and expenses (including attorneys’
fees and costs incurred) of any nature whatsoever, known or unknown, suspected
or unsuspected, that the undersigned may have had in the past, may now have or
may have in the future relating to undersigned’s relationship with the Company;

(d) the term “Person” shall mean any: (i) individual; (ii) corporation, general
partnership, limited partnership, limited liability partnership, trust, company
(including any limited liability company or joint stock company) or other
organization or entity; or (iii) governmental body or authority; and

(e) the term “Releasees” means: Company, Parent, Merger Sub or any of their
respective advisors, agents, directors, officers, Affiliates, employees,
representatives, predecessors, successors, related entities, assigns or the
like.

4. Unknown Claims. The undersigned: (a) represents, warrants and acknowledges
that the undersigned has been fully advised by the undersigned’s attorney of the
contents of Section 1542 of the Civil Code of the State of California and
(b) hereby expressly waives, the benefits thereof and any rights that the
undersigned may have thereunder. Section 1542 of the Civil Code of the State of
California provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.”

 

2



--------------------------------------------------------------------------------

The undersigned also hereby waives the benefits of, and any rights that the
undersigned may have under, any statute or common law principle of similar
effect in any jurisdiction, to the extent waivable under such laws.

5. Acknowledgment. The undersigned represents and warrants that: (a) the
undersigned has not assigned, transferred, conveyed or otherwise disposed of any
Claim against any of the Releasees, or any direct or indirect interest in any
such Claim, in whole or in part, and to the best of the undersigned’s knowledge,
no other person or entity has any interest in any of the Claims released
pursuant to Section 1; (b) this letter agreement has been duly and validly
executed and delivered by the undersigned and is a valid and binding obligation
of the undersigned and the Associated Parties, and is enforceable against the
undersigned and each of the Associated Parties in accordance with its terms; and
(c) no authorization, instruction, consent or approval of any person or entity
is required to be obtained by the undersigned or any Associated Party in
connection with the execution and delivery of this letter agreement or the
performance hereof.

6. Miscellaneous.

(a) This letter agreement shall be construed in accordance with, and governed in
all respects by, the internal laws of the State of Delaware (without giving
effect to principles of conflicts of laws that would require the application of
the laws of any other jurisdiction).

(b) This letter agreement and the other agreements referred to herein set forth
the entire understanding of the parties hereto relating to the subject matter
hereof and thereof and supersede all prior agreements and understandings among
or between any of the parties relating to the subject matter hereof and thereof,
with the exception of the Agreement and the other documents and instruments
referred to therein, the terms of which remain in full force and effect. The
undersigned has entered into this letter agreement under the undersigned’s own
free will, has consulted with legal counsel regarding this letter agreement and
its terms and provisions, and has had a full opportunity to consult with such
undersigned’s legal, tax and other professional advisors prior to signing this
letter agreement. This letter agreement has been mutually prepared by the
parties and no consideration will be given to which party actually prepared any
particular provision in the interpretation hereof. The undersigned shall execute
and/or cause to be delivered to each Releasee such instruments and other
documents, and shall take such other actions, as such Releasee may reasonably
request for the purpose of carrying out or evidencing any of the actions
contemplated by this letter agreement.

(c) In the event that any provision of this letter agreement, or the application
of any such provision to any Person or set of circumstances, shall be determined
to be invalid, unlawful, void or unenforceable to any extent, (i) the remainder
of this letter agreement, and the application of such provision to Persons or
circumstances other than those as to which it is determined to be invalid,
unlawful, void or unenforceable, shall not be impaired or otherwise affected and
shall continue to be valid and enforceable to the fullest extent permitted by
law; (ii) the parties hereto agree that the court or other governmental
authority making such determination shall have the power to limit the provision,
to delete specific words or phrases, or to replace the provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid, unlawful, void or unenforceable provision; and
(iii) in the

 

3



--------------------------------------------------------------------------------

event such court or other governmental authority does not exercise the power
granted to it in the prior clause, the parties hereto agree to replace such
invalid, unlawful, void or unenforceable provision with a valid and enforceable
provision that will achieve, to the extent possible, the economic, business and
other purposes of such invalid, unlawful, void or unenforceable provision.

(d) This letter agreement may not be modified or amended except by an instrument
or instruments in writing signed by each party hereto and this letter agreement
and the obligations hereunder may not be assigned, transferred or otherwise
disposed of by the undersigned or Parent without the prior written consent of
the other party; provided, however, that Parent may transfer or assign its
rights and obligations under this letter agreement without the consent of any
other party hereto, at any time in whole or from time to time in part, to one or
more of its controlled Affiliates.

(e) This letter agreement may be executed in one or more counterparts and the
delivery of this letter agreement by facsimile or by electronic transmission in
.PDF format shall be sufficient to bind the undersigned to the terms and
conditions of this letter agreement.

(f) The captions in this letter agreement are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. Any singular term in this letter agreement shall be deemed to include
the plural, and any plural term the singular, and words denoting either gender
shall include both genders as the context requires. Where a word or phrase is
defined herein, each of its other grammatical forms shall have a corresponding
meaning. Whenever the words “include,” “includes” or “including” are used in
this letter agreement, they shall be deemed to be followed by the words “without
limitation,” whether or not they are in fact followed by those words or words of
like import.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

Very truly yours,      

Signature

     

Name

     

Address

      (            )  

Telephone

  (            )  

Facsimile

Signature Page to Letter Agreement (Release & Resignation)

 



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:

 

Entellus Medical, Inc.      

Signature

     

Name

     

Title

Signature Page to Letter Agreement (Release & Resignation)